Citation Nr: 0417604	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  01-07 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1965 and from February 1966 to January 1970.  He 
served in Vietnam for one year from March 1967 to March 1968. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by the RO which 
denied service connection for PTSD.

The veteran testified at a personal hearing before a Decision 
Review Officer at the RO in November 2001.  A copy of the 
hearing transcript is associated with the claims file.

The case was remanded by the Board to the RO in July 2003 for 
additional development of the record.



FINDINGS OF FACT

1.  All evidence necessary to decide the appealed claim for 
service connection for PTSD is of record.

2.  The veteran did not engage in combat with the enemy.

3.  The record includes a medical diagnosis of PTSD, 
competent evidence which supports the veteran's assertion of 
in-service incurrence of the stressful event of mortar and 
rocket attacks on the base, and medical evidence of a nexus 
between diagnosed PTSD and this stressful event in service.



CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 4.125(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the provisions of the Veterans Claims 
Assistance Act of 2000 have been complied with.  In light of 
the complete grant of benefits sought on appeal (entitlement 
to service connection for PTSD), no further evidence is 
necessary to substantiate the veteran's claim for service 
connection for PTSD.  See 38 U.S.C.A. § 5103(a) (West 2002).  
In this veteran's case, there is no reasonable possibility 
that further assistance would aid in substantiating the claim 
for VA compensation benefits.  See 38 U.S.C.A. § 
5103A(a)(1),(2) (West 2002).  Also, further notice to the 
veteran concerning the evidence necessary to substantiate his 
claim or regarding responsibilities in obtaining evidence 
would serve no useful purpose.

The veteran contends that he currently suffers from PTSD as a 
result of various in-service stressors during his service in 
Vietnam.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2003).  Prior to the effective date of 38 C.F.R. 
§ 3.304(f) on June 18, 1999, and at the time the veteran's 
claim for service connection for PTSD was filed, the 
requirements for service connection for PTSD were: medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  Generally, 
when a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In this case, the Board finds 
that the new regulation is potentially more beneficial in 
this veteran's case because it only requires medical evidence 
of a current diagnosis of PTSD in accordance with DSM-IV, but 
no longer requires a "clear" diagnosis of PTSD.  In light of 
the Board's grant of the appeal for service connection for 
PTSD, the Board finds that the veteran has not been 
prejudiced by the Board's current decision on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2003); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  VAOPGCPREC 12-99.  The veteran's DD Form 214 does 
not indicate references to combat, but reflects that he 
earned the National Defense Service Medal, Vietnam Campaign 
Medal and Vietnam Service Medal.

Service personnel records reflect that the veteran's military 
occupational specialty was a Correction Specialist.  
Additionally, the record reflects that he was assigned to the 
31st Security Police Squadron during service in Vietnam and 
served as a Security Police Guard during that time.

The veteran submitted a formal claim of service connection 
for PTSD in January 1999.  The RO requested that the veteran 
provide a statement of his alleged in-service stressors.  In 
response, the veteran reported that he witnessed piles of 
dead bodies, and witnessed a truck crash with body parts 
everywhere.  

The veteran was afforded a VA examination in August 1999, at 
which time the veteran reported that he was subjected to 
frequent mortar attacks and came under fire on several 
occasions during service in Vietnam.  The veteran also 
recalled an incident wherein three trucks loaded with troops 
collided in an intersection next to his post and he was the 
first to arrive at the scene.  He reported that body parts 
were strewn everywhere and that he had to apply tourniquets 
to stop bleeding for several men who were severely injured.  

The veteran reported that since service, he has had problems 
with being tense, has been  irritable and has had frequent 
episodes of depressed mood.  The veteran also reported 
frequent nightmares related to his Vietnam experiences, 
restless sleep, trouble concentrating and intrusive thoughts.

On mental status examination, the veteran displayed isolation 
of affect when discussing potentially traumatic events that 
occurred in Vietnam, except for tearing when discussing 
seeing bodies resulting from fire that he had directed.  He 
was moderately anxious and tense throughout the entire exam.  
The diagnosis was that of PTSD, chronic with depression.

In a November 1999 rating decision, service connection for 
PTSD was denied, based on a finding that the veteran's claim 
was not well-grounded.  The veteran timely appealed that 
determination.  

A January 2000 psychiatric evaluation prepared by a physician 
of the veteran, in conjunction with a claim for Social 
Security Benefits, indicates that the veteran had PTSD, based 
on treatment provided to the veteran from November 1998 
through January 2000.  In a December 1999 memorandum from the 
same physician, the physician noted that he had been 
following the veteran at a VA Medical Center for 2 years and 
that the veteran suffered from PTSD with severe depression.

The claims file also contains a copy of an Air Force Citation 
to accompany the award of the Air Force Commendation Medal 
given to the veteran who, "distinguished himself by 
meritorious service as a Base Patrolman, 31st Security Police 
Squadron, Tuy Hoa Air Base, Republic of Vietnam from 21 March 
1967 to 21 February 1968."

In a June 2001 response to the RO's request for information, 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) provided a Historical extract submitted by the 
31st Tactical Fighter Wing, the higher headquarters of the 
31st Security Police Squadron for January through March 1968.  
According to the Historical Extract, the Tuy Hoa Air Base was 
attacked twice during the veteran's tour of duty.

The veteran's VA psychiatrist noted in November 2001 that he 
had no doubt about the veteran's PTSD diagnosis and also had 
no doubt that the veteran indeed been in overwhelmingly 
stressful situations during his time in Vietnam.  

At his personal hearing in November 2001, the veteran once 
again described his duties in Vietnam as well as the 
stressful incidents he witnessed.  The veteran explained that 
his duties included, among other things, responding to 
accidents and aiding perimeter guards.  

In support of the veteran's claim, a fellow soldier who was 
also assigned to the 31st Security Police Squadron at Tuy Hoa 
submitted a lay statement in December 2001 regarding the 
veteran's claimed stressors.  The fellow soldier reported 
that he served with the veteran and that he too witnessed 
dead bodies stacked in piles and along highways.  The fellow 
soldier also recalled the truck accident reported by the 
veteran.

In July 2003, the Board remanded the case back to the RO for 
further development of the record.  The Board directed the RO 
to attempt to verify the veteran's reported in-service 
stressors including investigation of a 2-1/2 ton truck 
accident in January 1968, mortar fire on or near the base on 
which the veteran was located; and seeing civilian casualties 
and bodies.  

The veteran was afforded a VA examination in February 2004.  
The veteran continued to complain of hopelessness, 
helplessness and frustration with his inability to 
concentrate.  He remained worried about his anger as well as 
his nightmares.  The veteran remained tense, withdrawn, and 
depressed.

The veteran's mood was depressed, affect was depressed and he 
reluctantly admitted to suicidal ideations.  The veteran was 
fully alert and oriented.  His cognition was grossly intact, 
but he showed problems with concentration and attention.  It 
appeared that the veteran was often internally distracted, 
especially when pushed to remember.  The Axis I diagnosis was 
that of PTSD.  On Axis IV, the examiner noted catastrophic 
stress during his time in Vietnam and very withdrawn life in 
the past years.  

In this case, the only evidence supporting his assertions of 
having engaged the enemy in combat are his own written and 
verbal assertions that he did so while out of his 
occupational specialty and on patrols, which are not 
documented in the records.  The phrase "engaged in combat 
with the enemy" requires that the veteran have personally 
taken part in a fight or encounter with a military foe or 
hostile unit or instrumentality.  VAOPGCPREC 12-99.  There is 
no supporting evidence that the veteran engaged in combat 
with the enemy.

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressor which included witnessing 
fellow soldiers die and/or become wounded as well as coming 
under fire.  After a review of the evidence, however, the 
Board finds that the evidence of record is sufficient to 
raise a reasonable possibility as to occurrence of the 
stressors of artillery fire as well as seeing fellow soldiers 
wounded.  As noted hereinabove, a USASCRUR letter and 
supporting operational reports demonstrate that, for the 
period from January 1968 to March 1968, the veteran's base 
came under attack twice.  Moreover, the veteran's personnel 
records confirm that the veteran served as a Security Police 
Guard while stationed in Vietnam.  Based on this evidence, 
the Board finds that the evidence is sufficient to raise a 
reasonable doubt as to whether the stressors of mortar 
attacks and seeing dead bodies occurred during the veteran's 
active duty service.  The Board finds that while the 
aforementioned USASCRUR supplied documentation does not 
specifically state that the veteran was present during any of 
the listed attacks, the fact that the veteran was stationed 
with the relevant unit during the relevant time period that 
such attacks occurred would strongly suggest that he was, in 
fact, exposed to those attacks.  See Pentacost v. Principi, 
16 Vet. App. 124 (2002); see also Suozzi v. Brown, 10 Vet. 
App. 307 (1997) (every detail of a claimed stressor is not 
required.)  Resolving reasonable doubt on this question in 
the veteran's favor, the Board finds that this reported 
stressor occurred.  38 C.F.R. § 3.102 (2003).

The favorable medical evidence of record includes a medical 
diagnosis of PTSD and medical evidence of a nexus between 
diagnosed PTSD and the "catastrophic events in Vietnam, the 
two additional elements required to establish a claim for 
service connection for PTSD.  38 C.F.R. § 3.304(f) (2003).  
Specifically, VA examinations and numerous VA outpatient 
treatment records and mental health records all show a 
diagnosis of PTSD based on the veteran's stressors.  The 
Board notes that the medical evidence demonstrates that 
several of the PTSD diagnoses of record are based on 
additionally reported stressful events other than the only 
verified stressful event of his unit coming under mortar 
fire.  The favorable evidence is sufficient, however, to 
raise a reasonable doubt as to whether the veteran currently 
has a diagnosed disability of PTSD which is etiologically 
related to the only verified stressful event during service.  
For these reasons, with the resolution of reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
diagnosed PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.304(f), 4.125(a) (2003).


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



